Citation Nr: 0816459	
Decision Date: 05/19/08    Archive Date: 05/29/08

DOCKET NO.  02-19 573	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for thoracic spine 
disability.

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
cervical spine disability.


REPRESENTATION

Veteran represented by:	Virginia A. Girard-Brady, 
Attorney at Law


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The veteran served on active duty from October 1962 to 
October 1966.

This matter came to the Board of Veterans' Appeals (Board) 
from a February 2002 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO).  The veteran 
testified at a Board hearing in July 2003; the transcript is 
of record.  This matter was remanded in April 2004 for 
further development.  In a November 2005 decision, the Board 
denied entitlement to service connection for thoracic spine 
disability, and determined that new and material evidence had 
not been received to reopen a claim of entitlement to service 
connection for cervical spine disability.  The veteran filed 
a timely appeal to the United States Court of Appeals for 
Veterans Claims (Court).  By Order dated in October 2006, the 
Court vacated the Board's November 2005 decision and remanded 
the case to the Board for compliance with the instructions in 
the October 2006 Joint Motion.  In February 2007, this matter 
was remanded for further development consistent with the 
Joint Motion.  A review of the record shows that the RO has 
complied with all remand instructions.  Stegall v. West, 11 
Vet. App. 268 (1998).


FINDINGS OF FACT

1.  Thoracic spine disability was not manifested during the 
veteran's active duty service or for many years thereafter, 
nor is any current thoracic spine disability otherwise 
related to such service.

2.  In a February 1984 RO decision, issued in March 1984, 
service connection for cervical spine disability was denied; 
the veteran did not file a notice of disagreement.  

3.  In December 2001, the veteran filed a request to reopen 
his claim of service connection for cervical spine 
disability. 

4.  Certain evidence received since the RO's February 1984 
decision is new to the record, but by itself or in connection 
with the evidence previously of record, does not relate to an 
unestablished fact necessary to substantiate the merits of 
the claim, and does not raise a reasonable possibility of 
substantiating the claim. 


CONCLUSIONS OF LAW

1.  Thoracic spine disability was not incurred in or 
aggravated by the veteran's active service.  38 U.S.C.A. §§ 
1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2007).

2.  The February 1984 rating decision is final.  38 U.S.C.A. 
§ 7105 (West 2002).

3.  New and material evidence has not been received since the 
February 1984 rating decision, and the claim is not reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under the Veterans Claims Assistance Act of 2000 (VCAA), 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107 and 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), and 
3.326(a), VA has a duty to notify the claimant of any 
information and evidence needed to substantiate and complete 
a claim, and of what part of that evidence is to be provided 
by the claimant and what part VA will attempt to obtain for 
the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  

The Court's decision in Pelegrini v. Principi, 17 Vet. App. 
412 (2004), held, in part, that a VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  This decision has since 
been replaced by Pelegrini v. Principi, 18 Vet. App. 112 
(2004), in which the Court continued to recognize that 
typically a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  In this case, VA satisfied its 
duties to the veteran in a VCAA letter issued in November 
2002.  The letter predated the February 2003 rating decision.  
See id.  Subsequently, the veteran was issued VCAA letters in 
July 2003, April 2007, and September 2007.  Collectively, the 
VCAA letters notified the veteran of what information and 
evidence is needed to substantiate his claim of service 
connection for thoracic spine disability and his claim to 
reopen entitlement to service connection for cervical spine 
disability, as well as what information and evidence must be 
submitted by the claimant, what information and evidence will 
be obtained by VA, and the need for the claimant to submit 
any evidence in his possession that pertains to the claims.  
Id.; but see VA O.G.C. Prec. Op. No. 1-2004 (Feb. 24, 2004); 
see also Kent v. Nicholson, 20 Vet. App. 1 (2006).  
Collectively, the November 2002, July 2003, April 2007 and 
September 2007 letters have clearly advised the veteran of 
the evidence necessary to substantiate his claims. 

In the April and September 2007 VCAA letters, the veteran was 
provided with notice of the types of evidence necessary to 
establish a disability rating and the type of evidence 
necessary to establish an effective date.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Despite initial 
inadequate notice provided to the veteran, the Board finds no 
prejudice to him in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the appellant has been prejudiced 
thereby).  In any event, since the Board concludes below that 
the preponderance of the evidence is against entitlement to 
service connection for thoracic spine disability, and that 
new and material evidence has not been received to reopen the 
claim of entitlement to service connection for cervical spine 
disability, any questions as to the appropriate disability 
rating and effective date to be assigned are rendered moot. 

The Board also finds that VA has complied with all assistance 
provisions of VCAA.  The evidence of record contains the 
veteran's service medical records, post-service VA medical 
records, and private medical records.  The veteran indicated 
that he had received treatment at the VA Medical Centers 
(VAMC) in Long Beach, California from 1966 through 1976, 
Memphis, Tennessee from 1976 through 1981, and New Orleans, 
Louisiana from 1981 through 2007.  With regard to his 
treatment records from VAMC Long Beach, his entire medical 
file was retrieved from storage and contains medical records 
only for the period 1972 through 1976.  Upon a request for 
records from the VAMC Memphis with regard to treatment for 
the back or neck, the VAMC responded that there was "nothing 
in the records retrieved from storage."  The RO requested 
treatment records from the VAMC New Orleans from 1981 to the 
present, however, the VAMC response was that the only records 
on file were for the period 1991 to the present.  The veteran 
claims that he sought treatment for his cervical spine at the 
Chabert Medical Center; however, he did not indicate the 
dates of such treatment.  VA requested such records, however, 
December 2007 documentation reflects that the facility does 
not have any records regarding the veteran's cervical spine.  
The veteran also reported receipt of Social Security 
Administration (SSA) benefits and per the February 2007 
Remand, VA requested such records.  Upon such request, SSA 
indicated that the veteran was only in receipt of SSA 
retirement benefits, not SSA disability benefits.  The SSA 
indicated that records from his disability claims filed in 
the 1980s had been destroyed; there is no indication that SSA 
disability benefits were awarded based on such claims.  There 
is otherwise no indication of relevant, outstanding records 
which would support the veteran's claims.  38 U.S.C.A. 
§ 5103A(c); 38 C.F.R. § 3.159(c)(1)-(3).  As will be 
discussed in more detail below, the Board has determined that 
an examination or opinion is not necessary.

For all the foregoing reasons, the Board concludes that VA's 
duties to the veteran have been fulfilled with respect to the 
issues on appeal.

I.  Entitlement to service connection for thoracic spine 
disability

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Additionally, for veterans who have served 90 
days or more of active service during a war period or after 
December 31, 1946, certain chronic disabilities, such as 
arthritis, are presumed to have been incurred in service if 
manifest to a compensable degree within one year of discharge 
from service.  38 U.S.C.A. §§ 1101, 1112, 1133; 38 C.F.R. 
§§ 3.307, 3.309.  Service connection may also be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

On an examination performed in September 1962 for induction 
purposes, the veteran's spine was clinically evaluated as 
normal.  A March 1966 service medical record reflects a one 
month history of abdominal pain occurring at intermittent 
intervals.  The veteran denied any other symptoms except for 
generalized back pain at intermittent intervals and after 
awaking some mornings.  The diagnosis rendered was early 
ulcer disease.  An examination performed for separation 
purposes in September 1966 reflects that the veteran's spine 
was clinically evaluated as normal.  

The medical evidence of record reflects that in July 1989, 
while at work in a civilian occupation, the veteran jumped a 
ditch, slipped, and started having some low back pain.  X-
rays performed showed lumbarization of L5 and facet tropism 
in the lumbosacral facet, with no fracture.  Subsequent 
records reflect lumbosacral strain.

In May 1998, the veteran underwent a VA examination in 
support of his claim for nonservice-connected pension 
benefits.  The veteran reported that he injured his back in 
1967 in a vehicle accident, was treated with medications, and 
did not work for about two weeks.  He also reported that he 
injured his back in 1989 when jumping across a ditch, he fell 
backwards onto his back.  He reported that he was unable to 
work since then.  Palpation of the spine was not particularly 
tender to him except for a mild degree in the neck.  On 
separate VA examination, the examiner noted a history of 
lumbosacral strain.  Upon examination, the examiner diagnosed 
history of lumbosacral strain with spinal degenerative 
changes, and history of lumbar facet disease.

An August 1998 VAMC New Orleans outpatient treatment record 
reflects a first prime appointment for a history of lower 
back and thoracic disc injuries as a result of a work injury 
in 1989.  Subsequent records reflect treatment for and 
assessments of chronic low back pain.  

As set forth above, the veteran has claimed entitlement to 
service connection for thoracic spine disability.  Diagnoses 
of lumbosacral strain with spinal degenerative changes, and 
chronic low back pain have been rendered, however, there is 
no medical evidence to support that any back disability is 
due to service or any incident therein.  

As discussed, the veteran's service medical records are 
devoid of a low back disability.  The only complaints noted 
with regard to the back were in reference to back pain 
associated with early ulcer disease, however, no diagnosis 
was rendered with regard to the back or spine.  On separation 
from service, his spine was clinically evaluated as normal.  
The veteran claims that post-service he sustained a back 
injury in 1967 as a result of a car accident.  There are no 
medical records to reflect any such injury, however, such 
incident would have occurred subsequent to his separation 
from service, and therefore was not incurred in or due to 
service.  The medical evidence of record does not reference 
any complaints with regard to the back until July 1989, 
subsequent to a back injury sustained during his civilian 
occupation.  Subsequent treatment records repeatedly 
reference the back injury sustained during this July 1989 
incident.  There is no objective medical evidence of record 
to support an etiological relationship between any current 
thoracic spine disability, and his period of service or any 
incident therein.

It is noted that the RO did not provide a VA examiner to 
review the claims file for a nexus opinion for this service 
connection claim but such is not required in order to make a 
final adjudication.  McLendon v. Nicholson, 20 Vet. App. 79 
(2006), states, that in disability compensation (service 
connection) claims, VA must provide a medical examination 
[for a nexus opinion, as applicable] when there is (1) 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability, and (2) evidence 
establishing that an event, injury, or disease occurred in 
service or establishing certain diseases manifesting during 
an applicable presumptive period for which the claimant 
qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the veteran's service or with another 
service-connected disability, but (4) insufficient competent 
medical evidence on file for the VA to make a decision on the 
claim.  The Board concludes that the standards of McLendon 
are not met in this case.

The Board is unable to find that there is persuasive evidence 
to establish that the veteran suffered "an event, injury or 
disease in service," with regard to his thoracic spine 
disability, so it is not necessary to obtain a VA medical 
opinion with regard to etiology.  38 U.S.C.A. § 5103A(d); 38 
C.F.R. § 3.159(c)(4).  As detailed, the evidence reflects 
that he sustained a post-service injury in 1967, and medical 
records reflect another post-service injury in 1989.  Service 
medical records do not reflect any injury or diagnoses 
related to the thoracic spine, and his spine was clinically 
evaluated as normal upon separation.  Although the veteran is 
competent to state that he suffered thoracic spine symptoms 
during his service, the Board does not find such contention 
to be credible or persuasive in view of the overall negative 
evidence regarding such an event, injury or disease during 
service.  Since the Board finds that the evidence does not 
establish that an event, injury, or disease regarding the 
thoracic spine occurred during service, a VA examination with 
opinion is not necessary.  Moreover, given the absence of any 
medical evidence of a thoracic spine disability for over two 
decades after separation from service, any current opinion 
provided at this point would be no more than speculative.  
See 38 C.F.R. § 3.102 (a finding of service connection may 
not be based on a resort to speculation or even remote 
possibility).

The Board has considered the veteran's own lay statements and 
testimony to the effect that his thoracic spine disability is 
causally related to his active service; however, it is noted 
that there is no medical evidence of record to support such a 
theory and the veteran has not been shown to have the medical 
expertise necessary to render such an opinion as to 
causation.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  

The Board finds that the preponderance of the evidence is 
against the veteran's claim of service connection for 
thoracic spine disability.  Consequently, the benefit-of-the-
doubt-rule does not apply, and the claim must be denied.  
38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

II.  Whether new & material evidence has been received to 
reopen a claim of service connection for cervical spine 
disability

Generally, an unappealed RO denial is final under 38 U.S.C.A. 
§ 7105(c), and the claim may only be reopened through the 
receipt of "new and material" evidence.  If new and 
material evidence is presented or secured with respect to a 
claim that has been disallowed, VA must reopen the claim and 
review its former disposition.  38 U.S.C.A. § 5108.  See 
Hodge v. West, 155 F.3d 1356, 1362 (Fed. Cir. 1998).

The veteran's request to reopen his claim was received in 
December 2001, and the regulation applicable to his appeal 
provides that new and material evidence means existing 
evidence that by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  38 C.F.R. § 3.156(a).  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  Id.  

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

In December 1983, the veteran filed an initial claim of 
service connection for a "neck injury."  He indicated that 
he had sought treatment for his neck injury on the base and 
on the ship.  The veteran's service medical records were on 
file which were negative for treatment for a neck injury, or 
a cervical spine disability.  Specifically, a medical 
examination performed for separation purposes in September 
1966 reflected that the upper extremities and spine were 
clinically evaluated as normal.  The veteran's claim was 
denied in a February 1984 rating decision which was issued to 
the veteran in March 1984.  The veteran did not initiate an 
appeal of this decision, therefore, the RO's decision is 
final.  38 U.S.C.A. § 7105.  

In December 2001, the veteran submitted an informal claim to 
reopen entitlement to service connection for cervical spine 
disability.  As discussed, in support of his claim, he 
indicated that he had undergone treatment at the VAMCs in New 
Orleans, Long Beach, and Memphis.  As noted, there was no 
record of treatment at the VAMC Memphis for a neck 
disability.  A July 1973 outpatient treatment record from 
VAMC Long Beach reflects complaints of intermittent muscle 
pain for several years.  The record reflects the veteran's 
participation in sports frequently, and complaints of muscle 
pain on the right side of the neck.  He complained of a crook 
in his neck for the past two months.  A July 1973 
radiographic report reflects a finding of normal cervical 
spine.  The bony architecture was normal, without evidence of 
fracture.  The articular joint spaces and the neuroforamina 
was well-preserved bilaterally.  An outpatient treatment 
record dated the next day reflects the examiner's opinion 
that the veteran was improved, and he was instructed on neck 
and range of motion exercises.  The examiner noted that no 
return was necessary.  A private emergency report dated in 
January 1993, reflects complaints of neck pain.  No diagnosis 
was rendered pertaining to the neck.  An outpatient treatment 
record from VAMC New Orleans dated in November 2003, reflects 
a complaints of neck pain, and the examiner's assessment of 
probably cervical degenerative joint disease.  An April 2006 
outpatient treatment record reflects a complaint of chronic 
right neck pain, and a physical examination was remarkable 
for mild tenderness to right lateral neck.  

As detailed hereinabove, in March 1984, the RO issued a 
February 1984 rating decision denying the veteran's claim of 
entitlement to service connection for cervical spine 
disability.  As the veteran did not appeal, the RO's 
determination is final.  38 U.S.C.A. § 7105.  The evidence 
that must be considered in determining whether new and 
material evidence has been submitted in this case is that 
evidence added to the record since the issuance of the RO 
determination in March 1984.

The Board's review of the evidence since the last final 
denial does not disclose any evidence which is material or 
which raises a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156.  Because new and material evidence 
has not been submitted, the claim of service connection for 
cervical spine disability cannot be reopened.

As indicated above, the evidence added to the record since 
the February 1984 decision includes VA outpatient treatment 
records dated in July 1973 which reflect treatment for a 
crook in the veteran's neck for the previous two months.  An 
x-ray examination of the cervical spine was normal, and 
follow-up treatment the next day reflected that his neck was 
improved.  Subsequently, medical records reflect a complaint 
of neck pain in January 1993, and again in November 2003 with 
a possible diagnosis of degenerative joint disease.  
Subsequent records reflect complaints of chronic right neck 
pain.  Although the evidence submitted with the claim to 
reopen is new, none of the evidence submitted raises a 
reasonable possibility of substantiating the claim of service 
connection for cervical spine disability.  Service medical 
records are devoid of any complaints of a neck injury or 
complaints related to the neck or cervical spine, and are 
devoid of a diagnosis pertaining to the cervical spine.  The 
records obtained in support of his claim to reopen do not 
reflect evidence of an etiological relationship of a cervical 
spine disability to service.  The VA outpatient treatment 
records from July 1973 reflect that the veteran sought 
treatment for neck pain over 6 years after separation from 
service.  Additionally, the veteran stated that the crook in 
his neck had been present for only the previous two months, 
and he also admitted to participating in sports on a frequent 
basis.  The medical documentation of record does not reflect 
that the complaints were in any way as a result of a 
disability sustained during his active service, and on 
follow-up the next day his condition was improved.  The 
subsequent medical evidence does not offer any further 
evidence regarding an etiological relationship between any 
current disability of the neck, and any link to service.  

There is no indication that the veteran has any medical 
expertise regarding the issue on appeal.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Lay assertions regarding 
medical diagnoses and medical causation cannot suffice to 
reopen a claim under 38 U.S.C. § 5108.  See generally Routen 
v. Brown, 10 Vet. App. 183, 186 (1997) (citing Wilkinson v. 
Brown, 8 Vet. App. 263, 268 (1995)); see also Moray v. Brown, 
5 Vet. App. 211, 214 (1993) (lay assertions of medical 
causation cannot serve as a predicate to reopen a veteran's 
claim).

Overall, the evidence submitted since the February 1984 
rating decision, while new, is not material and does not 
raise a reasonable possibility of substantiating the claim, 
and, by itself or in connection with the evidence previously 
of record, is not so significant that it must be considered 
in order to fairly decide the merits of the claim.  For these 
reasons, the Board concludes that the veteran has not 
presented new and material evidence to reopen his claim of 
service connection for cervical spine disability.  38 C.F.R. 
§ 3.156(a).  Accordingly, the Board's analysis must end here, 
and the appeal is denied.  

In view of the Board's finding that the cervical spine issue 
has not been reopened, a VA examination with opinion is not 
required.  38 C.F.R. § 3.159(c)(4)(C)(iii). 


ORDER

Entitlement to service connection for thoracic spine 
disability is not warranted.  New and material evidence has 
not been received to reopen a claim of service connection for 
cervical spine disability.  The appeal is denied as to both 
issues.  


____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


